DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to because Figs. 8, 11 and 13-16 contain illegible text.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The disclosure is objected to because of the following informalities: at least paragraphs [0002], [0019] and [0020] of the instant publication contains grammatical errors.  
Appropriate correction is required.

Claim Objections
Claims 2-4 and 6-8 are objected to because of the following informalities: at lines 2-4 of claim 2, each instance of “magnetic coil driver” should apparently read --magnetic coil drive-- in accordance with claim 1; at lines 3-4 of claim 2, “to get different set of parameters” should apparently read --to get a different set of parameters-- or --to get different sets of parameters--; in claim 3, “magnetic coil driver” should apparently read --magnetic coil drive--; at line 2 of claim 4, “is being” should apparently read –is--; at line 2 of claim 6, “that connected” should apparently read --that are connected--; at line 1 of claim 7, “that connected” should apparently read --that is connected--; at line 2 of claim 7, “Air Coil, Tesla Coil” should apparently read --air coil, Tesla coil--; at line 2 of claim 8, “has its own” should apparently read --comprises an--; at line 8 of claim 8, “send” should apparently read –sent--.  Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
7.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

5 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. Claim 5 recites that the charger is fed by “a mains power, by a battery, by a renewable energy source, or by any other type of an energy source”.  The specification does not provide support which enables the charger to be fed by “a renewable energy source, or any other type of energy source” which could include a variety of different sources such as hydropower, solar, wind, tidal and geothermal energy, to name a few.  Current TMS systems are well-known to incorporate batteries (to include those which are rechargeable), capacitors, and external power supplies (such as a wall outlet or a mobile power supply). The state of the art is such that one of ordinary skill in the art would need rise to the level of undue experimentation in order to contemplate how to power a charger of a TMS system with hydropower, solar, wind, tidal and geothermal energy, for example.  Further, no working examples are given of such renewable energy sources or “any other type of energy source”.  
9.	Claim 8 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claim 8 at line 2 recites .  

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 at line 1 recites “[A]n apparatus for simultaneously producing a multi-channel high power magnetic coil driver” and then lists coil drive modules and magnetic coils.  It is unclear how such components would simultaneously produce
At line 4 of claim 1, it is unclear how a signal of a magnetic stimulation as applied by coils (which could read on a processing step prompting the coils to fire), would be construed as a solution of an ordinary differential equation.  
Also at line 4 of claim 1, it is unclear what element includes “a self-oscillating system” and further unclear how “a signal” or “the magnetic coils” or “an ordinary differential equation” could include a self-oscillating system.  
At line 6 of claim 1, it is unclear what “stable limit cycle” implies; perhaps a grammatical error is present.
Claim 2 at line 1 recites the limitation "each channel of the magnetic coil driver module".  There is insufficient antecedent basis for this limitation in the claim.
At line 1 of claim 2, it is unclear which “the magnetic coil driver module" is being referenced as claim 1 recites a plurality of magnetic coil drive modules.  
Claim 2 at line 3 recites the limitation "each channel of the magnetic coil driver modules".  There is insufficient antecedent basis for this limitation in the claim.
At line 3 of claim 2, it is unclear what action is being implied by the recitation of “to get”.  
At line 4 of claim 2, it is unclear which magnetic coil drive module is being referenced as claim 1 recites a plurality of magnetic coil drive modules.  
Claim 3 at line 2 recites the limitation "its output".  There is insufficient antecedent basis for this limitation in the claim.
At line 1 of claim 5, it is unclear if “one or more capacitor banks” is the same as or different than “a capacitor bank” recited in claim 4.
At line 2 of claim 6, it is unclear if “one magnetic coil” or “plural of magnetic coils” is the same as or different than “magnetic coils” recited at line 3 of claim 1.  It is further unclear if “plural of magnetic coils” should be referred to as --a plurality of magnetic coils-- which will be its interpretation for purposes of examination.  
At line 1 of claim 7, it is unclear which “the magnetic coil” is being referenced as claim 1 recites that each of the magnetic coil drive modules is connected to “a combination of magnetic coils”.  
At line 2 of claim 8, it is unclear what would constitute “any desired allowed voltage”.  
Claim 8 at line 3 recites the limitation "the parameters that was sent".  There is insufficient antecedent basis for this limitation in the claim.
Claim 8 at line 4 recites the limitations "the power calculated"; “the local control” and “the voltage and current feedback”.  There is insufficient antecedent basis for these limitations in the claim.
At line 5 of claim 8, it is unclear which “the magnetic coil” is being referenced as claim 1 recites that each of the magnetic coil drive modules is connected to “a combination of magnetic coils”.  
At line 5 of claim 8, it is unclear which magnetic coil drive module is being referenced as claim 1 recites a plurality of magnetic coil drive modules.  
Claim 8 at line 5 recites the limitation "the voltage charged to the oscillating output capacitor".  There is insufficient antecedent basis for this limitation in the claim.
Claim 8 at line 5 recites the limitation "the oscillating output capacitor".  There is insufficient antecedent basis for this limitation in the claim.
Claim 8 at line 7 recites the limitation "each pulse".  There is insufficient antecedent basis for this limitation in the claim.
Claim 8 at line 7 recites the limitation "the output train pulses".  There is insufficient antecedent basis for this limitation in the claim.
Claim 8 at line 7 recites the limitation "the outputs currents and voltage".  There is insufficient antecedent basis for this limitation in the claim.
Claim 8 at line 7 recites the limitation "each magnetic coil driver channel".  There is insufficient antecedent basis for this limitation in the claim.
At line 8 of claim 8, it is unclear if “a main controller” is the same as or different than “a main controller” recited at line 3.  
Claim 9 at line 1 recites the limitation "the output self-oscillating current".  There is insufficient antecedent basis for this limitation in the claim.
Claim 9 at line 2 recites the limitation "the magnetic field".  There is insufficient antecedent basis for this limitation in the claim.
At line 2 of claim 9, it is unclear what is meant by “by change a start condition of a differential equation”.  
At line 3 of claim 9, it is unclear if “a differential equation” is the same as or different than “an ordinary differential equation” recited at line 5 of claim 1.
At line 3 of claim 9, it is unclear what is meant by “mean the change of controlled voltage that charge a capacitor”.  
Claim 9 at line 3 recites the limitation "the change of controlled voltage".  There is insufficient antecedent basis for this limitation in the claim.
Claim 9 at line 4 recites the limitation "the self-oscillating circuit".  There is insufficient antecedent basis for this limitation in the claim.
Claim 9 at line 4 recites the limitations "each pulse" and “each magnetic pulse”.  There is insufficient antecedent basis for these limitations in the claim.
At lines 4-5 of claim 9, it is unclear what is meant by “thus each magnetic pulse can be change values by the main controller as results of the feedback”. 
Claim 9 at line 5 recites the limitations "the main controller"; “the feedback” and “the previous pulse”.  There is insufficient antecedent basis for these limitations in the claim.
Claim 9, particularly at lines 2-5, is replete with grammatical errors and thus it is difficult to determine what is being claimed.  
At line 6 of claim 9, it is unclear if “feedback” is the same as or different than “the feedback” recited at line 5.  
Claim 10 at line 2 recites the limitation "the wireless charging".  There is insufficient antecedent basis for this limitation in the claim.
Claim 10 at line 3 recites the limitation "each specific magnetic coil drive module".  There is insufficient antecedent basis for this limitation in the claim.  A suggested amendment is –each magnetic coil drive module--.
41.	In claim 10, claim limitation “”end-of-charge mechanism” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The specification discloses that the control switching module comprises an end of charge 
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, 
42.	Claim 11 at line 1 recites “[A] method for simultaneously producing a multi-channel high power magnetic coil driver” and then lists coil drive modules and magnetic coils.  It is unclear how such components would simultaneously produce a multi-channel high power magnetic coil driver as recited.  
43.	At line 4 of claim 11, it is unclear how a signal of a magnetic stimulation as applied by coils (which could read on a processing step prompting the coils to fire), would be construed as a solution of an ordinary differential equation.  
44.	At lines 4-5 of claim 11, it is unclear what element includes “a self-oscillating system” and further unclear how “a signal” or “the magnetic coils” or “an ordinary differential equation” could include a self-oscillating system.  
45.	At line 6 of claim 11, it is unclear what “stable limit cycle” implies; perhaps a grammatical error is present.

Claim Rejections - 35 USC § 102
46.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
47.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


48.	Claims 1, 2, 6, 7 and 11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mishelevich et al. (U.S. Pub. No. 2010/0256438).  Regarding claims 1 and 11, Mishelevich et al. (hereinafter Mishelevich) discloses an apparatus/method for simultaneously producing a multi-channel high power magnetic coil driver (see Abstract and [0009]), comprising providing: a plurality of magnetic coil drive modules 280 (Fig. 2 and [0038]) or 380,382,384,386 (Fig. 3 and [0039]), each of which is connected to a combination of magnetic coils 230 (Fig. 2 and [0038]) or 330,332,334,336 (Fig. 3 and [0039]) that are adapted to simultaneously produce magnetic fields in a controlled manner ([0030], [0034] and [0040]).  The recitation “wherein a signal of a magnetic stimulation as applied by the magnetic coils is a solution of an ordinary differential equation including a self-oscillating system with stable limit cycle” is indefinite per the rejection above.  However, in order to advance prosecution, a controller of the apparatus as disclosed by Mishelevich producing a signal to induce magnetic stimulation and the various parameters as disclosed in [0057], which are controlled by the system, could be a solution to an ordinary differential equation.   Regarding claim 2, each channel of the magnetic coil driver module (as shown in Figs. 2 and 3) is adapted to work simultaneously at the same time controlled from a main control (“stimulation controller”) ([0030], [0034] and [0040]), while enabling each channel of the magnetic coil driver modules to get different set of parameters, thus wherein each channel of magnetic coil driver module can deliver different output magnetic energy ([0016], [0035]-[0037], [0040], [0048] and [0050]).  Regarding claim 6, each magnetic coil is assembled . 
Claim Rejections - 35 USC § 103
49.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
50.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

51.	Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Mishelevich et al. (U.S. Pub. No. 2010/0256438) in view of Rogers et al. (U.S. 2014/0243941).  Regarding claim 3, Mishelevich discloses that each magnetic coil driver module delivers power from the power source to the associated coil [0038], and that the available capacity of the power source is monitored [0040], however Mishelevich fails to disclose .  
52.	Claims 4 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Mishelevich et al. (U.S. Pub. No. 2010/0256438) in view of Ilmoniemi et al. (WO 2018/185369).  Regarding claim 4, Mishelevich discloses wherein each magnetic coil drive module is being powered by a power source (Fig. 3); however Mishelevich fails to disclose wherein each power source is a capacitor bank. Ilmoniemi et al. (hereinafter Ilmoniemi) discloses a TMS device comprising multiple coils (Figs. 3A-3B), as likewise disclosed by Mishelevich, wherein each coil has a dedicated energy storage such as a capacitor array/bank (col. 12, lines 10-27), for enabling charging one to a high voltage and 170 (Fig. 3 and col. 2, lines 5-12, col. 4, lines 17-21 and col. 8, lines 7-12) that is being fed by a mains power 110 (Fig. 3 and col. 7, lines 10-13), by a battery, by a renewable energy source, or by any other type of an energy source or any combination thereof. 
53.	Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Mishelevich et al. (U.S. Pub. No. 2010/0256438) in view of Fischell et al. (U.S. Pub. No. 2011/0213194).  Regarding claim 10, Mishelevich discloses the invention as claimed, see rejection supra; however Mishelevich fails to disclose that the apparatus further comprises an end-of-charge mechanism configured for stopping the charging when a target charge voltage is achieved on each specific magnetic coil drive module. Fischell et al. (hereinafter Fischell) discloses a TMS apparatus, as likewise disclosed by Mishelevich, wherein a control circuit monitors the voltage as the capacitors are charging and the CPU will indicate that charging is complete.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed .  

Allowable Subject Matter
54.	Claim 9 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINE HOPKINS MATTHEWS whose telephone number is (571)272-9058. The examiner can normally be reached Monday - Friday, 7:30 am - 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTINE H MATTHEWS/Primary Examiner, Art Unit 3791